PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/745,336
Filing Date: 17 Jan 2020
Appellant(s): YU, Shiping



__________________
Linda L. Palomar
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed March 9, 2022.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 22, 2021 from which the appeal is taken is being maintained by the examiner.
 There are no withdrawn grounds of rejection.  There are no new grounds of rejection. 

(2) Response to Argument 
Appellant argues in Section IV, page 7, that  the references cited by the Examiner; Regnier et al. (US 10,551,580) hereafter Regnier et al. ‘580, Regnier (US 9,882,297) hereafter Regnier ‘297 and Little (US 10,555,437) hereafter Little, do not disclose, teach or suggest all of the claim features recited in claims 1 and 6 and that the Examiner has failed to establish a prima facie case of obviousness.

Page 7, last para. Page 8, 1st and 2nd  para:  Appellant argues the criticality of the claimed conductive fin configuration.   “This allows for the planar portions to be inserted into a cage, with the fins outward of the cage to optimize heat dissipation. The prior does not disclose or suggest this configuration” and “the planar surfaces 82, 86 of the top and bottom walls provide for the QSFP-DD transceiver module to fit snugly within, and fill, the port 36, 38 of the cage.”
Examiner respectfully points out that claim 1 does not contain any language pertaining to the structural relationship between the QSFP-DD transceiver module and the cage into which it is inserted.



Regarding claim 6, the primary reference Regnier et al. ‘580 is relied upon to show an analogous transceiver module having fins (126), (129) - Figs. 18B, 19 which do not seat within the port of the cage - Fig. 12; further comprising a bottom wall having an elongated planar portion extending between the front end of bottom fins (129) and a front face. Regnier et al. ‘580 further teaches the surface of the plug module can be left clear of features to facilitate airflow, Col. 6, lines 51-54, indicates that some “configurations allow a surface of the plug module to be left clear of latches and other features so as to allow for good airflow over that surface but such a design is not required.”

There are no assumptions made about which surfaces are left clear but rather explicit teachings as relied upon in Regnier ‘297 and Little.
	Regnier ‘297  Figure 11 teaches a top wall having an elongated planar portion extending from the front end of fins to the front face of the transceiver module.
	Little Figures 21A, 21B illustrate top and bottom fins (618) which extend continuously between each side wall where the front ends align with each other.

Page 8, 3rd, 4th Para.  Appellant makes a cursory acknowledgment of Little as being similar to the primary reference Regnier et al. ‘580 and individually attacks Regnier ‘297,  all to point out that “None of the references disclose a transceiver module having a planar top surface with fins rearward thereof, and a planar bottom surface with fins rearward thereof as specified in the claims.”   
	The combined teachings of Regnier et al. ‘580 which shows a transceiver module having top fins (126) and bottom fins (129) which do not seat within the port of a cage Fig. 12; where the bottom wall Fig. 19, has an elongated planar portion extending from the front of the fins (129) to the front face with the teachings of; and 
Regnier ‘297  Figure 11 showing a top wall having an elongated planar portion extending from the front end of fins to the front face of the transceiver module; and 
	Little Figures 21A, 21B illustrating top and bottom fins (618) which extend continuously between each side wall where the front ends align with each other renders the claimed subject matter obvious in view of the state of the art at the time of the invention.

Page 9, 2nd Para. from Bottom  Appellant argues having a front portion of the upper surface of the module devoid of ribs is contrary to the teachings of Regnier et al. ‘580, Col. 6, lines 27-33 which states in part; 
“The channels 146 (which could also be ribs if desired) allow air to flow through the port while the module is inserted into the port, unlike known designs where the module blocks off the port.” (Emphasis Added)

Examiner maintains that, in addition to the bottom surface having a planar portion, it is known in the art to also have a planar portion on the top surface.  As to the utility of which surfaces should or should not have fins and as to whether those fins should or should not occupy the port of the cage; these matters are decided based on various design and/or economic constraints which are well-known and readily understood by one of ordinary skill in the art.

Page 10  Appellant argues that the combined teachings of the references could arrive at the claimed invention only through hindsight, as provided by the disclosure of the present application.
	Examiner maintains that one of ordinary skill in the art at the time the claimed invention was filed would readily understand the judicious use of cooling fins to draw heat away from critical areas of a heat producing connector system.

	In summary, based on the disclosure of the applied references, it would have been obvious to choose to have conductive fins on both the top and bottom surfaces of that portion of the transceiver module that lies beyond the port of the conductive cage with the remaining portion of the top and bottom surfaces left clear of fins.  Such decisions are made in order to meet any number of design operating parameters; cooling of heat producing parts, electromagnetic interference shielding and miniaturization.  Each of these parameters are readily associated with a transceiver module and the port within which the transceiver module is seated.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833    
                                                                                                                                                                                                                                           
Conferees:

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833                                                                                                                                                                                                        

David S. Martin
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.